Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment field 03/14/2022, the following has occurred: claims 1, 12, and 23 have been amended.  Now, claims 1-23 remain pending.
The previous rejections under 35 U.S.C. 101 are withdrawn based on the amendments to the claims.  The ordered combination of elements of generating recommendations regarding identified application elements that are constructed into an application arranging the elements are meaningful limitations that integrate the abstract idea into a practical application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,510,438 in view of Farooqi, US Patent No. 8,813,028 in view of Lyon, US Patent Application Publication No.2016/0283676 and further in view of Valacich, US Patent Application Publication No. 2018/0113782. 
Each of the limitations of claims 1-20 of the instant application are also recited in claims 1-24 of the ‘438 patent which recites additional limitations. To the extent that the limitations recited in the instant application are missing from those recited in the ‘438 patent, those limitations are obvious in view of Farooqi, Lyon, and Valacich for the reasons set forth in the below rejections under 35 U.S.C. 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 23 recite the limitation “the identified application elements corresponding to the recommended options displayed within the graphic user interface that have been approved by the user device.”  Each of the claims recite “the recommended options displayed within a graphic user interface for approval by the user device.”  However, while the claims recite displaying options for approval, none of the claims recite approving or receiving approval of the displayed options.  Therefore, the reference to options “that have been approved by the user device” is indefinite.
Claims 2-11 and 13-22 are rejected based on their dependencies on claims 1 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 12-19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooqi, US Patent No. 8,813,028 in view of in view of Straub, US Patent No. 9,851,968 and further in view of Lyon, US Patent Application Publication No. 2016/0283676.
As per claim 1, Farooqi teaches a method comprising: storing an element database in memory, wherein the element database includes information regarding a plurality of application elements (see column 14, lines 57-59; smart widgets corresponding to pre-coded software components are stored in local database); selecting a set of one or more of the application elements from the element database in real time based on one or more responses to questions posited to a user device over a communication network (see column 5, lines 1-3; the one or more pre-coded software components displayed to the user are encompassed by the recited “questions posited” and the “responses” encompass the user selection of the one or more displayed pre-coded software components); identifying that one or more application elements are missing from the selected set of application elements (see column 28, lines 7-19; recommendation identifies additional widgets to recommend (and which, therefore, are missing from the selected application elements); generating one or more recommendations regarding options for the identified application elements (see column 28, lines 7-19), the recommended options displayed within a graphic user interface for approval by the user device (see column 12, lines 45-48 and column 28, lines 21-23; software elements are displayed to user during each stage of software development and user manually reviews recommended software elements to accept or reject); and constructing an application as an arrangement of application elements that include the selected set of elements and one or more of the identified application elements corresponding to the recommended options displayed within the graphic user interface that have been approved by the user device (see column 5, lines 48-53; selected and recommended elements combined to create mobile application; see column 29, lines 19-22; user approves or rejects recommendations).
Farooqi does not explicitly teach that the selected application elements are based on one or more responses to a series of questions, wherein each response determines a next question in the series.  Straub teaches selecting one or more application elements based on one or more responses to a series of questions, wherein each response determines a next question in the series (see column 7, lines 8-13; user is asked a series of questions by the wizard to select elements to be included in a software application; Figures 15B-16B show an example of screens presented by the wizard “asking” the user to select certain arrangements and elements and subsequent “questions” such as for tabs are based on previous responses or selections).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to supplement the software element recommendations of Farooqi with the wizard of Straub to help the user put together the desired software arrangement with the motivation of making software development easier (see column 1, line 65 – column 2, line 1).
The combination of Farooqi and Straub does not explicitly teach the method is for “clinical trial configuration.”  However, this recitation is only in the preamble of the claim and nothing in the body of the claim refers to the “clinical trial configuration.” When reading the preamble in the context of the entire claim, the recitation “clinical trial configuration is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Nevertheless, Lyon teaches a method for clinical trial configuration that includes creating a customized software package for use in the clinical trial (see paragraph 0068).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the software development tool of Farooqi for a clinical trial embodiment as in Lyon.  Since Lyon describes a physician user interacting with a software manufacturer to create a desired software package, one of ordinary skill in the art would have been motivated to look to the combination of Farooqi and Straub for teachings regarding user-created software packages for user without technical skills in software development (see column 3, lines 19-23 of Farooqi).
As per claim 2, Farooqi, Straub, and Lyon teaches the method of claim 1 as described above.  Farooqi further teaches the questions posited to the user device pertain to a type of industry (see column 23, lines 22-25).  As explained above, Farooqi does not explicitly teach a clinical trial as an embodiment for software development.  However, Lyon teaches specifying a clinical trial as an embodiment for software development (see paragraph 0068).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the clinical-trial specific software scripts of Lyon to the software development tool of Farooqi and Straub, resulting in “questions posited” regarding a type of clinical trial for the reasons given above with respect to claim 1.
As per claim 3, Farooqi, Straub, and Lyon teaches the method of claim 1 as described above.  Farooqi further teaches identifying that the one or more application elements are missing from the selected set of application elements includes: identifying one or more elements required to comply with one or more applicable rules (see column 28, lines 2-7; recommendation engine identifies elements to be included based on rules and algorithms); and comparing the required elements to the selected application elements, wherein generating the one or more recommendations is based on the comparison (see column 28, lines 7-14; recommendation engine used rules and algorithms applied to selected widgets to make the recommendations).
As per claim 4, Farooqi, Straub, and Lyon teaches the method of claim 1 as described above.  Farooqi further teaches identifying that the one or more application elements are missing from the selected set of application elements includes: identifying one or more optional elements that are relevant to a type of application indicated by the one or more responses (see column 28, lines 2-7; the recommendations are based on the selected software for the mobile application); and comparing the optional elements to the selected application elements, wherein generating the one or more recommendation is based on the comparison (see column 28, lines 7-14; recommendation engine used rules and algorithms applied to selected widgets to make the recommendations).  As noted above, Farooqi does not explicitly teach a clinical trial as an embodiment for software development.  However, Lyon teaches specifying a clinical trial as an embodiment for software development (see paragraph 0068).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the clinical-trial specific software scripts of Lyon to the software development tool of Farooqi and Straub, resulting in elements that are relevant to the clinical trial, for the reasons given above with respect to claim 1.
As per claim 5, Farooqi, Straub, and Lyon teaches the method of claim 1 as described above.  Farooqi further teaches positing additional questions to the user device when the user device rejects one or more of the recommendations regarding the missing application elements (see Figure 10; shows that manual review where the user accepts or rejections recommendations leads to additional suggestions).
As per claim 6, Farooqi, Straub, and Lyon teaches the method of claim 1 as described above.  Farooqi further teaches identifying one or more documentations that correspond to the selected set of elements from a documentation database (see column 8, lines 9-16; a highlighted list of accounts is just one example of a documentation that corresponds to a selected element); and presenting the one or more documentations to the user device (see column 8, lines 9-16).
As per claim 7, Farooqi, Straub, and Lyon teaches the method of claim 1 as described above.  Farooqi further teaches modifying at least one of the selected application elements based on the one or more responses (see column 26, line 63 – column 27, line 14; arrangement of elements can be modified through drag and drop and layout choices).
As per claim 8, Farooqi, Straub, and Lyon teaches the method of claim 7 as described above.  Farooqi further teaches modifying the at least one application element includes at least one of removing, replacing, changing color, and changing an arrangement of the selected application elements within the constructed application (see column 26, line 63 – column 27, line 14; arrangement of elements can be modified through drag and drop and layout choices).
Claims 12-19 recite substantially similar system limitations to method claims 1-8 and, as such, are rejected for similar reasons as given above.
Claim 23 recites substantially similar storage medium limitations to method claim 1 and, as such, is rejected for similar reasons as given above.

Claim 9-11 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooqi, US Patent No. 8,813,028 in view of Straub, US Patent No. 9,851,968 and Lyon, US Patent Application Publication No.2016/0283676 and further in view of Valacich, US Patent Application Publication No. 2018/0113782.
As per claim 9, Farooqi, Straub, and Lyon teaches the method of claim 7 as described above.  Farooqi further teaches modifying the at least one application element includes separating the application elements within the arrangement into two or more screens (see column 23, line 61 – column 24, line 4); a first widget is displayed on a first page and a second widget is displayed on a second page).  Farooqi does not explicitly teach comparing an average time to complete the arrangement of application elements with a completion time threshold; comparing a number of the application elements that are arranged on one screen by the arrangement with an element number threshold and that the modifying is based on these comparisons.  Valacich teaches comparing an average time to complete the arrangement of application elements with a completion time threshold (see paragraph 0027; idle time, keystroke dwell time, keystroke transition time are encompassed by completion time; paragraph 0030; comparing these input characteristics to an idealized characteristic is encompassed by comparing to a threshold); comparing a number of the application elements that are arranged on one screen by the arrangement with an element number threshold (see paragraphs 0027 and 0030; areas of the page clicked on is encompassed by a number of elements and this input is compared to an idealized amount); and modifying the elements within the display when the values exceed a threshold (idealized amount) (see paragraph 0031; interactive software is modified based on comparisons).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this analysis for use in deciding how and when to separate pages in Farooqi with the motivation of better analyzing and enabling the ease-of-use of the software programs developed in Farooqi (see paragraph 0006 of Valacich).
As per claim 10, Farooqi, Straub, and Lyon teaches the method of claim 7 as described above.  Farooqi further teaches rearranging the arrangement of application elements (see column 26, line 63 – column 27, line 14; arrangement of elements can be modified through drag and drop and layout choices).  Farooqi does not explicitly teach identifying a click pattern based on a location and a sequence of clicks on one screen that includes the arrangement of application elements; and rearranging the arrangement of application elements based on the location and the sequence of clicks, the arrangement being rearranged to correspond to the identified click pattern.  Valacich teaches identifying a click pattern based on a location and a sequence of clicks on one screen that includes an arrangement of application elements (see paragraphs 0027 and 0030; areas clicked and mouse trajectories identified); and rearranging the arrangement of application elements based on the location and the sequence of clicks, the arrangement being rearranged to correspond to the identified click pattern (see paragraph 0031; the software program is modified based on the clicks and trajectories along with the idealized trajectories, therefore the modified arrangement “corresponds” to the identified click pattern). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this analysis for use in deciding how and when to rearrange elements in Farooqi with the motivation of better analyzing and enabling the ease-of-use of the software programs developed in Farooqi (see paragraph 0006 of Valacich).
As per claim 11, Farooqi, Straub, and Lyon teaches the method of claim 7 as described above.  Farooqi does not explicitly teach sending an alert to the user device when a completion percentage of the arrangement of application elements on one screen is below a completion percentage threshold.  Valacich further teaches sending an alert to the user device when a completion percentage of the arrangement of application elements on one screen is below a completion percentage threshold (see paragraph 0027; idle time, keystroke dwell time, keystroke transition time are encompassed by completion time; paragraph 0030; comparing these input characteristics to an idealized characteristic is encompassed by comparing to a threshold; paragraphs 0066 and 0076 describe displaying the results which is encompassed by sending an alert).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this analysis for use in deciding how and when to rearrange elements in Farooqi with the motivation of better analyzing and enabling the ease-of-use of the software programs developed in Farooqi (see paragraph 0006 of Valacich).
Claims 20-22 recite substantially similar system limitations to method claims 9-11 and, as such, are rejected for similar reasons as given above.

Response to Arguments
With regard to the rejections under 35 U.S.C. 112(b), while a portion of the basis for the prior rejections has been overcome by the amendment to the claims, the claims remain indefinite based on references application elements “that have been approved by the user device” without any prior recitation of an approval by the user device.” As explained above, although the claims recite present applications elements “for approval” by the user device, there is no recitation of that approval ever occurring.
With regard to the rejections under 35 U.S.C. 101, while the examiner respectfully disagrees with Applicant’s arguments, these rejections have been withdrawn, as explained above, rendering these arguments moot.
With regard to the rejections under 35 U.S.C. 103, Applicant argues that none of Farooqi, Lyon, and Valacich teach selecting application elements based on one or more responses to a series of questions, wherein each response determines a next question in the series.  This argument is moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626